DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…a projection section to project…” in claims 1, 15 and 16. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that the Applicant may remove 112(f)-invocation by replacing “projection section” with “projector”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Regarding claim 16:
	Claim 16 is drawn to a computer/software program, per se, because the preamble of the claim starts with and recites “A program”. 
A computer/software program does not fall within at least one of the four categories of patent eligible subject matter (i.e., process, machine, manufacture, or composition of matter).
	The Examiner suggests to Applicant to either cancel this claim or rewrite it in such a manner that the claim is drawn to a non-transitory storage medium having the computer program stored therein (e.g., “A non-transitory storage medium having stored therein a program…”) or the like. 
Note that paragraph 0086 of Applicant’s specification provides support for “a storage medium having the computer program therein”.
	Furthermore, note that the addition of the word “non-transitory” prior to “storage medium” prevents interpretation that the “storage medium” encompasses under the doctrine of Broadest Reasonable Interpretation any transitory embodiments such as a signal or a carrier wave and the addition of the word non-transitory is not deemed as being new matter. 

Allowable Subject Matter
Claims 1-15 are allowed. 
Claim 16 is allowable if to overcome the 35 U.S.C. § 101 rejection. 
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1: 
The prior art, [Tamura; Akihikom, US 20140306939 A1], discloses:
“A projector includes a projection section adapted to project a projection image on a projection surface, an imaging section adapted to generate a shot image obtained by shooting a range including the projection image projected by the projection section, a detection section adapted to detect a motion of the projector, and an execution section adapted to execute a predetermined process with respect to a calibration for making a correspondence between a coordinate system of the projection image and a coordinate system of the shot image in a case in which the detection section detects the motion of the projector”, as recited in the abstract.
	Furthermore, the prior art, [Ano; Takahiro, US 20200082795 A1], discloses:
“An image display device includes an image information input section to which a content image is input, a detection section for detecting a pointing position pointed by a light emitting pen on a projection surface, a drawn image generation section for generating a drawn image based on a trajectory of the pointing position detected by the detection section, an image information combining section for combining the drawn image with the content image, an image projection section for projecting the image combined by the image information combining section on the projection surface, an image information processing section for making a change to at least one of a size or a position of the content image, and an OSD processing section for making a change corresponding to the change to be made to the content image to the drawn image”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "in a case where the operation performed on the operating tool is detected by the operation detection process and the position of the operating tool is not recognized by the recognition process, a projection control process of causing a projection section to project an image for guiding the operating tool to a position which is inside the projection area and where the position of the operating tool is recognizable by the recognition process", in combination with the other recited claim features.

Regarding claims 2-14:	Claims 2-14 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 15: 
The prior art, [Tamura; Akihikom, US 20140306939 A1], discloses:
“A projector includes a projection section adapted to project a projection image on a projection surface, an imaging section adapted to generate a shot image obtained by shooting a range including the projection image projected by the projection section, a detection section adapted to detect a motion of the projector, and an execution section adapted to execute a predetermined process with respect to a calibration for making a correspondence between a coordinate system of the projection image and a coordinate system of the shot image in a case in which the detection section detects the motion of the projector”, as recited in the abstract.
	Furthermore, the prior art, [Ano; Takahiro, US 20200082795 A1], discloses:
“An image display device includes an image information input section to which a content image is input, a detection section for detecting a pointing position pointed by a light emitting pen on a projection surface, a drawn image generation section for generating a drawn image based on a trajectory of the pointing position detected by the detection section, an image information combining section for combining the drawn image with the content image, an image projection section for projecting the image combined by the image information combining section on 
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "in a case where the operation performed on the operating tool is detected and the position of the operating tool is not recognized, causing. a projection section to project an image for guiding the operating tool to a position which is inside the projection area and where the position of the operating tool is recognizable", in combination with the other recited claim features.

Regarding claim 16: 
The prior art, [Tamura; Akihikom, US 20140306939 A1], discloses:
“A projector includes a projection section adapted to project a projection image on a projection surface, an imaging section adapted to generate a shot image obtained by shooting a range including the projection image projected by the projection section, a detection section adapted to detect a motion of the projector, and an execution section adapted to execute a predetermined process with respect to a calibration for making a correspondence between a coordinate system of the projection image and a coordinate system of the shot image in a case in which the detection section detects the motion of the projector”, as recited in the abstract.
	Furthermore, the prior art, [Ano; Takahiro, US 20200082795 A1], discloses:
“An image display device includes an image information input section to which a content image is input, a detection section for detecting a pointing position pointed by a light emitting pen on a projection surface, a drawn image generation section for generating a drawn image based on a trajectory of the pointing position detected by the detection section, an image information combining 
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "in a case where the operation performed on the operating tool is detected by the operation detection process and the position of the operating tool is not recognized by the recognition process, a projection control process of causing a projection section to project an image for guiding the operating tool to a position which is inside the projection area and where the position of the operating tool is recognizable by the recognition process", in combination with the other recited claim features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Tamura; Akihikom, US 20140306939 A1] discloses:
“A projector includes a projection section adapted to project a projection image on a projection surface, an imaging section adapted to generate a shot image obtained by shooting a range including the projection image projected by the projection section, a detection section adapted to detect a motion of the projector, and an execution section adapted to execute a predetermined process with respect to a calibration for making a correspondence between a coordinate system of the projection 

[Ano; Takahiro, US 20200082795 A1] discloses:
“An image display device includes an image information input section to which a content image is input, a detection section for detecting a pointing position pointed by a light emitting pen on a projection surface, a drawn image generation section for generating a drawn image based on a trajectory of the pointing position detected by the detection section, an image information combining section for combining the drawn image with the content image, an image projection section for projecting the image combined by the image information combining section on the projection surface, an image information processing section for making a change to at least one of a size or a position of the content image, and an OSD processing section for making a change corresponding to the change to be made to the content image to the drawn image”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623